CHIEF JUSTICE GRAY,
specially concurring.
¶26 I agree entirely with the result the Court reaches in this case and join it in remanding to the District Court. However, I would approach the issue more fundamentally.
¶27 In both its August 6,2001, order granting Lori’s motion to clarify child care expenses and child support and its October 3, 2001, order denying Troy’s motion for child support calculation and to reconsider, the District Court used the same rationale. It determined the children’s best interests required that Troy pay his own day care expenses and his own daily expenses for the children while in his care, in addition to his current child support obligations. The fundamental flaw in the court’s rationale is that day care expenses are not a “best interests of the children” issue. Such expenses are a support-related issue controlled by the Guidelines, including the Guidelines’ variance requirements. The District Court totally failed to take the Guidelines into account, relying instead on an inapplicable “best interests” test of some unstated kind.
¶28 For these reasons, I would reverse and remand for further proceedings.